DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/23/2021 and 07/21/2022 have been considered by the examiner.  The submissions are in compliance with the provisions of 37 CFR 1.97.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim is indefinite because claim 10 do not clearly set forth the metes and bounds of the patent protection desired because in claim 10 applicant claims “a second adhesive member disposed between the housing and the first circuit board, wherein the second first adhesive member is coupled to the housing and the first circuit board”. The applicant does not clearly define if it’s the first or second adhesive? Clarification without introduction of new matter is required. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 9, 11 – 12, and 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over PARK (US PgPub No. 2013/0285185) in view of GYU LEE S (KR Patent No. KR 2010129533 A (please see translation provided in this office action)).
Regarding claim 1, PARK teaches a camera module (figure 3 item 300) comprising: a first circuit board disposed (figure 3 item 320; substrate with circuit pattern (paragraph 0046)); an image sensor coupled to a first region of a lower surface of the first circuit board (figure 3 item 310 image sensor chip coupled to lower surface of item 320); a second circuit board disposed below the image sensor (figure 3 item 340 printed circuit board disposed below the image sensor); and a first adhesive member coupled to a second region of the lower surface of the first circuit board and an upper surface of the second circuit board (figure 3 item 333, solder balls coupled to a second region of the lower surface of the first circuit board and an upper surface of the second circuit board), wherein an upper surface of the image sensor is coupled to the lower surface of the first circuit board (figure 3 upper surface of the image sensor items 310 is coupled to the lower surface of the first circuit board 320) and wherein the first adhesive member is overlapped with a lower surface of the image sensor in a direction parallel to the lower surface of the image sensor (figure 3, solder balls item 333 are overlapped with a lower surface of the image sensor item 310 in a direction parallel to the lower surface of the image sensor as shown in figure 3).
However, PARK fails to clearly teach the camera module comprising: a lens holder; a first circuit board disposed below the lens holder. GYU LEE S, on the other hand teaches the camera module comprising: a lens holder; a first circuit board disposed below the lens holder.
More specifically, GYU LEE S teaches the camera module (figure 2a item 100) comprising: a lens holder (figure 2a item 140); a first circuit board disposed below the lens holder (figure 2a item 131).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of GYU LEE S with the teachings of PARK to have a system with a lens and barrel for proper focusing/transmission of light to the image sensor.

Regarding claim 2, as mentioned above in the discussion of claim 1, PARK in view of GYU LEE S teach all of the limitations of the parent claim.  Additionally, PARK teaches wherein a length of the first adhesive member in a first direction is greater than a length of the image sensor in the first direction, and the first direction is a direction perpendicular to the lower surface of the image sensor (figure 1 wherein the a length of the first adhesive member item 333 in a first direction (direction from item 320 to item 340) is greater than a length of the image sensor in the first direction).

Regarding claim 3, as mentioned above in the discussion of claim 1, PARK in view of GYU LEE S teach all of the limitations of the parent claim.  Additionally, PARK teaches comprising a filter disposed on an upper surface of the first circuit board and facing the upper surface of the image sensor (figure 3 item 350 filter; wherein filter item 350 is disposed on an upper surface of the first circuit item 320 board and facing the upper surface of the image sensor 310).

Regarding claim 4, as mentioned above in the discussion of claim 1, PARK in view of GYU LEE S teach all of the limitations of the parent claim.  Additionally, PARK teaches wherein the first adhesive member is a solder ball (figure 3 item 333; solder balls).

Regarding claim 5, as mentioned above in the discussion of claim 3, PARK in view of GYU LEE S teach all of the limitations of the parent claim.  Additionally, GYU LEE S teaches a housing in which the lens holder is disposed and wherein the housing is coupled to an edge of the upper surface of the first circuit board (figure 2a item 150, holder (housing); a housing item 150 in which the lens holder figure 3 item 140 is disposed and wherein the housing is coupled to an edge of the upper surface of the first circuit board item 131).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of GYU LEE S with the teachings of PARK to have a system with a lens and barrel for proper focusing/transmission of light to the image sensor.

Regarding claim 6, as mentioned above in the discussion of claim 1, PARK in view of GYU LEE S teach all of the limitations of the parent claim.  Additionally, PARK teaches wherein the first circuit board and the image sensor are coupled and electrically connected to each other by a conductive adhesive (figure 3 items 320 and 310 connected to each other via conductive adhesive in between them including items 321, 311, and 331).

Regarding claim 7, as mentioned above in the discussion of claim 1, PARK in view of GYU LEE S teach all of the limitations of the parent claim.  Additionally, PARK teaches wherein the second region of the lower surface of the first circuit board is an edge of the lower surface of the first circuit board (wherein the second region of the lower surface of the first circuit board is an edge of the lower surface of the first circuit board figure 3 item 320 area near items 333).

Regarding claim 8, as mentioned above in the discussion of claim 1, PARK in view of GYU LEE S teach all of the limitations of the parent claim.  Additionally, PARK teaches wherein the second circuit board is a printed circuit board or ceramic board (figure 3 item 340 and paragraph 0044 printed circuit board)  and the first circuit board is a printed circuit board (figure 3 item 320 and paragraph 0046; circuit pattern).

Regarding claim 9, as mentioned above in the discussion of claim 5, PARK in view of GYU LEE S teach all of the limitations of the parent claim.  Additionally, PARK teaches wherein the filter (figure 3 item 350) is coupled to an inner side of the edge of the upper surface of the first circuit board (figure 3 item 350 in relation to item 320)..

Regarding claim 11, as mentioned above in the discussion of claim 3, PARK in view of GYU LEE S teach all of the limitations of the parent claim.  Additionally, PARK teaches wherein the filter is an infrared-blocking filter or a blue filter (figure 3 item 350 and paragraph 0044; a transparent substrate 350 on which glass-like material having , for example, an IR cutoff filter).

Regarding claim 12, as mentioned above in the discussion of claim 1, PARK in view of GYU LEE S teach all of the limitations of the parent claim.  Additionally, PARK teaches wherein the lower surface of the image sensor is spaced apart from the second circuit board (figure 3 wherein the lower surface of the image sensor item 310 is spaced apart from the second circuit board item 340).

Regarding claim 15, PARK teaches a camera module (figure 3 item 300) comprising: a first circuit board disposed (figure 3 item 320; substrate with circuit pattern (paragraph 0046)); an image sensor coupled to a lower surface of the first circuit board (figure 3 item 310 image sensor chip coupled to lower surface of item 320); a second circuit board disposed below the image sensor (figure 3 item 340 printed circuit board disposed below the image sensor); a first adhesive member coupled to the lower surface of the first circuit board and an upper surface of the second circuit board (figure 3 item 333, solder balls coupled to a second region of the lower surface of the first circuit board and an upper surface of the second circuit board); and a conductive adhesive coupled to the lower surface of the first circuit board and an upper surface of the image sensor and electrically connecting the image sensor and the first circuit board (figure 3 items 320 and 310 connected to each other via conductive adhesive in between them including items 321, 311, and 331), wherein the first adhesive member comprises two adhesive members coupled to the lower surface of the first circuit board (figure 3, solder balls items 333; wherein the first adhesive member comprises two adhesive members items 333 coupled to the lower surface of the first circuit board), and the image sensor is disposed between the two adhesive members (figure 3 item 310 between two items 333), and wherein a lower surface of the image sensor is overlapped with the two adhesive members in a direction parallel to the lower surface of the image sensor (figure 3, solder balls item 333 are overlapped with a lower surface of the image sensor item 310 in a direction parallel to the lower surface of the image sensor as shown in figure 3).
However, PARK fails to clearly teach the camera module comprising: a lens holder; a first circuit board disposed below the lens holder. GYU LEE S, on the other hand teaches the camera module comprising: a lens holder; a first circuit board disposed below the lens holder.
More specifically, GYU LEE S teaches the camera module (figure 2a item 100) comprising: a lens holder (figure 2a item 140); a first circuit board disposed below the lens holder (figure 2a item 131).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of GYU LEE S with the teachings of PARK to have a system with a lens and barrel for proper focusing/transmission of light to the image sensor.

Regarding claim 16, as mentioned above in the discussion of claim 15, PARK in view of GYU LEE S teach all of the limitations of the parent claim.  Additionally, PARK teaches wherein each of the two adhesive members is a solder ball (figure 3 two of items 333; solder balls).

Regarding claim 17, as mentioned above in the discussion of claim 15, PARK in view of GYU LEE S teach all of the limitations of the parent claim.  Additionally, PARK teaches wherein a thickness of the first adhesive member in a direction perpendicular to the upper surface of the second circuit board is greater than a thickness of the image sensor in the direction perpendicular to the upper surface of the second circuit board (figure 1 wherein the a thickness of the first adhesive member item 333 in a first direction (direction from item 320 to item 340) is greater than a thickness of the image sensor in the first direction).

Regarding claim 18, as mentioned above in the discussion of claim 15, PARK in view of GYU LEE S teach all of the limitations of the parent claim.  Additionally, PARK teaches wherein the conductive adhesive is overlapped with the image sensor in a direction parallel to the upper surface of the second circuit board (wherein the conductive adhesive (figure 3 items 321, 311, and 331) is overlapped with the image sensor (figure 3 item 310 image sensor chip) in a direction parallel to the upper surface of the second circuit board (figure 3 item 340)).

Regarding claim 19, as mentioned above in the discussion of claim 15, PARK in view of GYU LEE S teach all of the limitations of the parent claim.  Additionally, PARK teaches wherein the lower surface of the image sensor is higher than the upper surface of the second circuit board (wherein the lower surface of the image sensor (figure 3 item 310 ) is higher than the upper surface of the second circuit board (figure 3 item 340)).

Regarding claim 20, PARK teaches a camera module (figure 3 item 300) comprising: a first circuit board disposed (figure 3 item 320; substrate with circuit pattern (paragraph 0046)); an image sensor coupled to the first circuit board (figure 3 item 310 image sensor chip coupled to lower surface of item 320); a second circuit board disposed below the image sensor (figure 3 item 340 printed circuit board disposed below the image sensor); and a first adhesive member coupled to the first circuit board and the second circuit board (figure 3 item 333, solder balls coupled to first circuit board and the second circuit board).
However, PARK fails to clearly teach the camera module comprising: a lens holder; a first circuit board disposed below the lens holder. GYU LEE S, on the other hand teaches the camera module comprising: a lens holder; a first circuit board disposed below the lens holder.
More specifically, GYU LEE S teaches the camera module (figure 3 item 300) comprising: a lens holder (figure 2a item 140); a first circuit board disposed below the lens holder (figure 2a item 131).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of GYU LEE S with the teachings of PARK to have a system with a lens and barrel for proper focusing/transmission of light to the image sensor.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over PARK (US PgPub No. 2013/0285185) in view of GYU LEE S (KR Patent No. KR 2010129533 A (please see translation provided in this office action)) in view of BUSSE (US PgPub No. 2009/0135247).
Regarding claim 10, as mentioned above in the discussion of claim 5, PARK in view of GYU LEE S teach all of the limitations of the parent claim.  
However, PARK in view of GYU LEE S fail to clearly teach a second adhesive member disposed between the housing and the first circuit board, wherein the second first adhesive member is coupled to the housing and the first circuit board. BUSSE, on the other hand teaches a second adhesive member disposed between the housing and the first circuit board, wherein the second first adhesive member is coupled to the housing and the first circuit board.
More specifically, BUSSE teaches a second adhesive member disposed between the housing and the first circuit board, wherein the second first adhesive member is coupled to the housing and the first circuit board (figure 2 item 25 between items 11 and 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of BUSSE with the teachings of PARK in view of GYU LEE S to have a system with improved integration and/or manufacture.

Claims 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over PARK (US PgPub No. 2013/0285185) in view of GYU LEE S (KR Patent No. KR 2010129533 A (please see translation provided in this office action)) in view of ARIJI (US PgPub No. 2016/0025995).
Regarding claim 13, as mentioned above in the discussion of claim 5, PARK in view of GYU LEE S teach all of the limitations of the parent claim.  
However, PARK in view of GYU LEE S fail to clearly teach wherein the first circuit board comprises a groove, and a lower end of the housing is inserted to and coupled to the groove. ARIJI, on the other hand teaches wherein the first circuit board comprises a groove, and a lower end of the housing is inserted to and coupled to the groove.
More specifically, ARIJI teaches wherein the first circuit board comprises a groove, and a lower end of the housing is inserted to and coupled to the groove (figure 30 items 44 and 14 in combination form a grove for the shielding cover 42 from figure 3 to be inserted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of ARIJI with the teachings of PARK in view of GYU LEE S to have a system with improved assembly and/or manufacture.

Regarding claim 14, as mentioned above in the discussion of claim 5, PARK in view of GYU LEE S teach all of the limitations of the parent claim.  
However, PARK in view of GYU LEE S fail to clearly teach wherein the first circuit board comprises a protrusion formed on the upper surface thereof so as to abut an outer lower end of the housing. ARIJI, on the other hand teaches wherein the first circuit board comprises a protrusion formed on the upper surface thereof so as to abut an outer lower end of the housing.
More specifically, ARIJI teaches wherein the first circuit board comprises a protrusion formed on the upper surface thereof so as to abut an outer lower end of the housing (figure 30 items 44 and 14 in combination form a protrusion for the shielding cover 42 from figure 3 to be abut against).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of ARIJI with the teachings of PARK in view of GYU LEE S to have a system with improved assembly and/or manufacture.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shim (US patent No. 20090236731) teaches an image sensor with solder balls.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
09/27/2022